EXHIBIT 10.2 Clifton Savings Bank Employment Agreement (Paul M. Aguggia) Amendment WHEREAS, Clifton Savings Bank has previously entered into an employment agreement with Paul M. Aguggia; WHEREAS, the parties have determined that certain modifications to the employment agreement are necessary and appropriate; NOW THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: First Change Section 6 is deleted in its entirety and replaced with the following: “6.Change in Control Best Payments Determination.
